Citation Nr: 0910721	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-35 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of eligibility for VA old age pension.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to February 
1949.

In November 1993, a Regional Office (RO) of the United States 
Department of Veterans Affairs (VA) denied the Veteran's 
claim for VA old age pension.  This appeal comes before the 
Board of Veterans' Appeals (Board) from a March 2007 
decision, in which the RO denied the Veteran's 2007 claim for 
VA old age pension.


FINDINGS OF FACT

1.  The Veteran did not appeal a November 1993 RO decision 
denying eligibility for VA old age pension.

2.  Evidence received since November 1993 does not help to 
show that the Veteran had service that creates eligibility 
for VA old age pension.


CONCLUSION OF LAW

1.  The November 1993 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since November 1993 is new but is not 
material to a claim for VA old age pension; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Request to Reopen

VA pays pension to veterans of a period of war who are 65 
years of age or older, and who meet certain service 
requirements.  38 U.S.C.A. § 1513.  In August 1993, the 
Veteran submitted a claim for VA old age pension.  He 
submitted documents showing that he served as a Philippine 
Scout from April 1946 to February 1949.  Service in the 
Republic of the Philippines during the World War II era may 
confer eligibility for U. S. veterans' benefits, depending on 
the organization in which the individual served, the dates of 
service, and the type of benefit sought.  Service as a 
Philippine Scout with enlistment between October 6, 1945, and 
June 30, 1947, makes a veteran eligible for disability 
compensation, but not for pension. 38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(b).  In November 1993, the RO denied the 
Veteran's claim for VA old age pension.

An RO decision becomes final when a claimant does not file a 
notice of disagreement (NOD) within one year after a decision 
is issued.  38 U.S.C.A. § 7105.  The veteran did not file an 
NOD with the RO's November 1993 decision; and that decision 
became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In February 2007, the Veteran submitted a new claim for VA 
old age pension.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the Veteran's pension 
claim was the November 1993 decision.  The Board will 
consider whether new and material evidence has been submitted 
since that decision.

The evidence that was associated with the claims file in 
November 1993 includes documents regarding the Veteran's 
service.  An honorable discharge form shows that the Veteran 
served as a Philippine Scout, with enlistment in April 1946, 
and separation in February 1949.  A U.S. Certification of 
Military Service certifies that the Veteran was a member of 
the Army of the United States, Philippine Scout, from April 
1946 to February 1949.

The evidence that has been added to the claims file since 
November 1993 includes copies of those service documents, 
other government documents, and statements from the Veteran.  
The Veteran submitted a copy of the certification that he 
became a naturalized U. S. citizen in 1992.  He submitted 
copies of publications that describe VA benefits.  In 
statements submitted in 2007, the Veteran asserted that the 
Philippine Scouts in which he served were part of U. S. Army, 
and not part of the Philippine Army.  He noted that he had 
service during the wartime period from October 6, 1945, to 
December 31, 1946.

The evidence received since November 1993 shows the same type 
of service, Philippine Scout, and the same dates of service 
that are shown in the evidence assembled earlier.  VA law and 
regulations provide that Philippine Scouts who enlisted 
between October 6, 1945, and June 30, 1947, are eligible for 
certain VA benefits, such as disability compensation, but not 
for others, including pension.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(b).  As the new evidence does not show service that 
can confer eligibility for VA pension, the new evidence does 
not relate to any unestablished fact necessary to 
substantiate the Veteran's claim for pension.  The added 
evidence does not raise a reasonable possibility of 
substantiating that claim.  The new evidence therefore is not 
material.  As no evidence that is both new and material has 
been received, the pension claim is not reopened.


Notice and Assistance

The Board is required to ensure that the duties to notify and 
assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The notification obligation in this case 
was accomplished by way of a June 2007 letter from the RO to 
the Veteran and the claim was readjudicated in an August 2007 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that the claim is not reopened, and hence no effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

A previously denied claim for VA old age pension is not 
reopened.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


